Title: Notes on Alexander Hamilton, 11 November 1792
From: Jefferson, Thomas
To: 


Nov. 11. 1792. Mr. Butler tells me that he dined last winter with Mr. Campbell from Denmark, in company with Hamilton, Laurence, Dr. Shippen, T. Shippen and one other person whom he cannot recollect, that after dinner political principles became the subject of conversation, that Hamilton declared openly that ‘there was no stability no security in any kind of government but a monarchy.’ That Laurence took him up, and entered the lists of argument against him, that the dispute continued long, and grew warm, remarkeably so as between them, that T. Shippen at length joined Laurence in it, and in fine that it broke up the company, Butler recommending to the company that the dispute having probably gone further than was intended, it ought to be considered as confined to the company.
